

	

		III

		109th CONGRESS

		2d Session

		S. RES. 350

		IN THE SENATE OF THE UNITED STATES

		

			January 20, 2006

			Mr. Leahy (for himself

			 and Mr. Kennedy) submitted the following

			 resolution; which was referred to the Committee on the Judiciary

		

		RESOLUTION

		Expressing the sense of the Senate that

		  Senate Joint Resolution 23 (107th Congress), as adopted by the Senate on

		  September 14, 2001, and subsequently enacted as the Authorization for Use of

		  Military Force does not authorize warrantless domestic surveillance of United

		  States citizens.

	

	

		Whereas the Bill of Rights to the United States

			 Constitution was ratified 214 years ago;

		Whereas the Fourth Amendment to the United States

			 Constitution guarantees to the American people the right to be secure in

			 their persons, houses, papers, and effects, against unreasonable searches and

			 seizures;

		Whereas the Fourth Amendment provides that courts shall

			 issue warrants to authorize searches and seizures, based upon

			 probable cause;

		Whereas the United States Supreme Court has consistently

			 held for nearly 40 years that the monitoring and recording of private

			 conversations constitutes a search and seizure within the

			 meaning of the Fourth Amendment;

		Whereas Congress was concerned about the United States

			 Government unconstitutionally spying on Americans in the 1960s and

			 1970s;

		Whereas Congress enacted the Foreign Intelligence

			 Surveillance Act of 1978 (50 U.S.C. 1801 et seq.), commonly referred to as

			 FISA, to provide a legal mechanism for the United States

			 Government to engage in searches of Americans in connection with intelligence

			 gathering and counterintelligence;

		Whereas Congress expressly enacted the Foreign

			 Intelligence Surveillance Act of 1978, and specified provisions of the Federal

			 criminal code (including those governing wiretaps for criminal investigations),

			 as the exclusive means by which domestic electronic surveillance … may

			 be conducted pursuant to law (18 U.S.C. 2511(2)(f));

		Whereas the Foreign Intelligence Surveillance Act of 1978

			 establishes the Foreign Intelligence Surveillance Court (commonly referred to

			 as the FISA court), and the procedures by which the United

			 States Government may obtain a court order authorizing electronic surveillance

			 (commonly referred to as a FISA warrant) for foreign

			 intelligence collection in the United States;

		Whereas Congress created the FISA court to review

			 wiretapping applications for domestic electronic surveillance to be conducted

			 by any Federal agency;

		Whereas the Foreign Intelligence Surveillance Act of 1978

			 provides specific exceptions that allow the President to authorize warrantless

			 electronic surveillance for foreign intelligence purposes (1) in emergency

			 situations, provided an application for judicial approval from a FISA court is

			 made within 72 hours; and (2) within 15 calendar days following a declaration

			 of war by Congress;

		Whereas the Foreign Intelligence Surveillance Act of 1978

			 makes criminal any electronic surveillance not authorized by statute;

		Whereas the Foreign Intelligence Surveillance Act of 1978

			 has been amended over time by Congress since the September 11, 2001, attacks on

			 the United States;

		Whereas President George W. Bush has confirmed that his

			 administration engages in warrantless electronic surveillance of Americans

			 inside the United States and that he has authorized such warrantless

			 surveillance more than 30 times since September 11, 2001; and

		Whereas Senate Joint Resolution 23 (107th Congress), as

			 adopted by the Senate on September 14, 2001, and House Joint Resolution 64

			 (107th Congress), as adopted by the House of Representatives on September 14,

			 2001, together enacted as the Authorization for Use of Military Force (Public

			 Law 107–40), to authorize military action against those responsible for the

			 attacks on September 11, 2001, do not contain legal authorization nor approve

			 of domestic electronic surveillance, including domestic electronic surveillance

			 of United States citizens, without a judicially approved warrant: Now,

			 therefore, be it

		

	

		That Senate Joint Resolution 23

			 (107th Congress), as adopted by the Senate on September 14, 2001, and

			 subsequently enacted as the Authorization for Use of Military Force (Public Law

			 107–40) does not authorize warrantless domestic surveillance of United States

			 citizens.

		

